Exhibit 10(a)

Form of Award Agreement

ZEP INC.

2010 OMNIBUS INCENTIVE PLAN

RESTRICTED STOCK AWARD AGREEMENT

FOR NONEMPLOYEE DIRECTORS

THIS AGREEMENT, made and entered into as of [GRANT DATE] by and between Zep
Inc., a Delaware corporation, (the “Company”) and [NAME] (“Grantee”).

W • I • T • N • E • S • S • E • T • H    T • H • A • T:

WHEREAS, the Company maintains the Zep Inc. Omnibus Incentive Plan (the “Plan”),
and Grantee has been selected by the Committee to receive a Restricted Stock
Award under the Plan;

NOW, THEREFORE, IT IS AGREED, by and between the Company and Grantee, as
follows:

 

  1. Award of Restricted Stock

1.1 The Company hereby grants to Grantee an award of [# OF SHARES] Shares of
restricted stock (“Restricted Stock”), subject to, and in accordance with, the
restrictions, terms, and conditions set forth in this Agreement and the Plan.
The grant date of this award of Restricted Stock is [GRANT DATE] (the “Grant
Date”).

1.2 This Agreement shall be construed in accordance with, and subject to, the
provisions of the Plan (the provisions of which are incorporated herein by
reference) and, except as otherwise expressly set forth herein, the capitalized
terms used in this Agreement shall have the same definitions as set forth in the
Plan.

1.3 This award of Restricted Stock is conditioned upon Grantee’s acceptance of
the terms of this Agreement, as evidenced by Grantee’s execution of this
Agreement or by Grantee’s electronic acceptance of the Agreement in a manner and
during the time period allowed by the Company. If the terms of this Agreement
are not timely accepted by the execution or by such electronic acceptance, the
award of Restricted Stock may be cancelled by the Committee.

 

  2. Restrictions

2.1 Subject to Sections 2.3, 2.4 and 2.5 below, if the Grantee remains in
service as a Director of the Company, the Restricted Stock shall vest on the
first anniversary of the Grant Dates (the “Vesting Date”).

2.2 Except as otherwise provided below, on the Vesting Date, Grantee shall own
the Vested Shares of Restricted Stock free and clear of all restrictions imposed
by this Agreement (except those imposed by Section 3.5). The Company shall
transfer the Vested Shares of



--------------------------------------------------------------------------------

Restricted Stock to an unrestricted account in the name of the Grantee as soon
as practical after the Vesting Date.

2.3 In the event, prior to the Vesting Date, (i) Grantee dies while serving as a
Director of the Company; (ii) Grantee has his service terminated by reason of
Disability; or (iii) Grantee voluntarily retires prior to the time his
resignation in accordance with the provisions regarding retirement age set forth
in the Company’s Corporate Governance Guidelines would be required, said
resignation having been accepted by the Board of Directors of the Company, any
Restricted Stock shall become fully vested and nonforfeitable as of the date of
Grantee’s death, Disability or the date of Grantee’s voluntary retirement. The
Company shall transfer the Shares of Restricted Stock, free and clear of any
restrictions imposed by this Agreement to Grantee (or, in the event of death,
his surviving spouse or, if none, to his estate) as soon as practical after his
date of death or termination for Disability.

2.4 In the event Grantee’s service as a Director of the Company ceases prior to
the Vesting Date (i) as a result of the expiration of Grantee’s term as a
Director of the Company for which the Board has not requested Grantee stand for
re-election for a subsequent term, or (ii) as a result of the resignation of the
Grantee in accordance with the provisions set forth in the Company’s Corporate
Governance Guidelines, said resignation having been accepted by the Board of
Directors of the Company, any unvested Shares of Restricted Stock shall continue
to vest as if the service of the Grantee continues through or until all of the
unvested Shares vest.

2.5 Except as provided in Sections 2.3 or 2.4, if Grantee’s service as a
Director of the Company ceases prior to the Vesting Date, the Restricted Stock
shall cease to vest further and the unvested Shares of Restricted Stock shall be
immediately forfeited, and Grantee shall only be entitled to the Restricted
Stock that has vested as of the date such service ceased.

2.6 Notwithstanding the other provisions of this Agreement, in the event of a
Change in Control prior to the Vesting Date, all Shares of Restricted Stock
shall become fully vested and nonforfeitable as of the date of the Change in
Control. The Company shall transfer the Shares of Restricted Stock that become
vested pursuant to this Section 2.6 to an unrestricted account in the name of
Grantee as soon as practical after the date of the Change in Control.

2.7 The Restricted Stock may not be sold, assigned, transferred, pledged, or
otherwise encumbered prior to the date Grantee becomes vested in the Restricted
Stock.

 

  3. Stock; Dividends; Voting

3.1 The Restricted Stock shall be registered in the name of Grantee as of the
respective Grant Date for such Shares of Restricted Stock. The Company may issue
stock certificates or evidence Grantee’s interest by using a restricted-stock
book entry account with the Company’s transfer agent. Physical possession or
custody of any stock certificates that are issued shall be retained by the
Company until such time as the Shares are vested in accordance with Section 2.
The Company reserves the right to place a legend on such stock certificate(s)
restricting the transferability of such certificates and referring to the terms
and conditions (including forfeiture) of this Agreement and the Plan.

 

– 2 –



--------------------------------------------------------------------------------

3.2 The Grantee shall not be entitled to receive dividends or similar
distributions with respect to Restricted Stock that is not vested or that is
forfeited. The Grantee shall be entitled to receive dividends or similar
distributions if, when and as declared on vested Shares of Restricted Stock.
Shares that vest after the record date, but prior to the payment date with
respect to a dividend or distribution, shall be entitled to receive the dividend
or distribution. Upon the vesting of any Shares of Restricted Stock comprising a
part of this Award, the Company shall either (i) pay to the Grantee an amount of
cash equal to the amount of all dividends or similar distributions on the then
vesting shares of Restricted Stock (without interest) that were declared and
paid between the Grant Date and the vesting date (the “Accumulated Dividends”)
or (ii) apply an amount equal to the Accumulated Dividends to the payment of the
amount of taxes required by any government to be withheld or otherwise deducted
and paid with respect to the distribution of the then vesting shares of
Restricted Stock to the Grantee. When the Grantee accepts this Award of
Restricted Stock, the Grantee shall make an irrevocable election to have the
entire amount of the Accumulated Dividends applied as set forth in clause (i) or
clause (ii) of the preceding sentence. The Grantee may not elect to have part of
the Accumulated Dividends applied as set forth in clause (i) and part as set
forth in clause (ii). The Company shall not be required to establish a fund or
account for the Grantee with respect to the Accumulated Dividends. However, the
Company shall maintain a record of the Accumulated Dividends by making
appropriate entries in its accounting records.

3.3 The Grantee shall be entitled to vote all Shares of Restricted Stock
comprising this Restricted Stock Award, whether or not vested.

3.4 In the event of a Change in Capitalization, the number and class of Shares
or other securities that Grantee shall be entitled to, and shall hold, pursuant
to this Agreement shall be appropriately adjusted or changed by the Committee to
reflect the Change in Capitalization in accordance with Section 4(d) of the
Plan, provided that any such additional Shares or additional or different shares
or securities shall remain subject to the restrictions in this Agreement.

3.5 Grantee represents and warrants that he is acquiring the Restricted Stock
for investment purposes only, and not with a view to distribution thereof.
Grantee is aware that the Restricted Stock may not be registered under the
federal or any state securities laws and that in that event, in addition to the
other restrictions on the Shares, they will not be able to be transferred unless
an exemption from registration is available or the Shares are registered. By
making this award of Restricted Stock, the Company is not undertaking any
obligation to register the Restricted Stock under any federal or state
securities laws.

 

  4. No Right to Continuing Service or Additional Grants

Nothing in this Agreement or the Plan shall be interpreted or construed to
confer upon Grantee any right with respect to continuance of service as a
Director of the Company. The Plan may be terminated at any time, and even if the
Plan is not terminated, Grantee shall not be entitled to any additional awards
under the Plan.

 

– 3 –



--------------------------------------------------------------------------------

 

  5. Grantee Bound by the Plan

Grantee hereby acknowledges receipt of a copy of the Plan and the prospectus for
the Plan, and agrees to be bound by all the terms and provisions thereof.

 

  6. Modification of Agreement

This Agreement may be modified, amended, suspended, or terminated, and any terms
or conditions may be waived, but only by mutual agreement of the parties in
writing.

 

  7. Severability

Should any provision of this Agreement be held by a court of competent
jurisdiction to be unenforceable or invalid for any reason, the remaining
provisions of this Agreement shall not be affected by such holding and shall
continue in full force in accordance with their terms.

 

  8. Governing Law

The validity, interpretation, construction, and performance of this Agreement
shall be governed by the laws of the state of Delaware without giving effect to
the conflicts of laws principles thereof.

 

  9. Successors in Interest

This Agreement shall inure to the benefit of, and be binding upon, the Company
and its successors and assigns, whether by merger, consolidation,
reorganization, sale of assets, or otherwise. This Agreement shall inure to the
benefit of Grantee’s legal representatives. All obligations imposed upon Grantee
and all rights granted to the Company under this Agreement shall be final,
binding, and conclusive upon Grantee’s heirs, executors, administrators, and
successors.

 

  10. Resolution of Disputes

Any dispute or disagreement which may arise under, or as a result of, or in any
way relate to the interpretation, construction, or application of this Agreement
shall be determined by the Committee. Any determination made hereunder shall be
final, binding, and conclusive on Grantee and the Company for all purposes.

 

  11. Pronouns; Including

Wherever appropriate in this Agreement, personal pronouns shall be deemed to
include the other genders and the singular to include the plural. Wherever used
in this Agreement, the term “including” means “including, without limitation.”

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

– 4 –



--------------------------------------------------------------------------------

 

Zep Inc. By:  

 

  John K. Morgan  

Chairman, President and

Chief Executive Officer

Grantee:

 

[NAME]

 

– 5 –